BY THE COURT:
Presently before the court are:
1. Motion by Defendant/Appellant Gilbert for Release Pending Appeal/Remand;
*7172. United States’ Response to Gilbert’s Motion for Release Pending Appeal/Remand;
3. United States’ Unopposed Motion for Immediate Stay of the Mandate Pending Final Disposition of Possible Petition for Rehearing En Banc; and,
4. Appellant Gilbert’s Response to the Government’s Motion to Stay the Mandate.
We deal with these motions and responses as follows:
1. Defendani/Appellant Gilbert’s Motion for Release Pending Appeal/Remand is GRANTED. The motion and this order are remanded to the district court for the district court, expeditiously, to impose conditions, if any, upon Gilbert’s release.
2. Inasmuch as a judge of this Court has caused the mandate to be held, the Government’s motion for immediate stay of the mandate is DENIED, AS MOOT.